Exhibit 99.1 Commerce Planet Appoints Marcum & Kliegman as New Audit Firm GOLETA, Calif. – January 7, 2008Commerce Planet, Inc - (OTCBB:CPNE) today announced that the Board of Directors has appointed Marcum & Kliegman, LLC, as the Company's independent registered public accounting firm, effective December 27, 2007.Marcum & Kliegman, LLC, replaces Jaspers + Hall, PC, which has served as the Company's firm of record. “We are pleased to be working with Marcum & Kliegman, LLC, and we believe they have the resources to provide Commerce Planet with highly reliable review and audit services as we plan for aggressive and sustainable long-term growth,” stated Tony Roth, Chief Executive Officer. “We believe the transition to a new audit firm will further support our strategic direction, growth plans and application process for a national market listing in 2008 by assisting the management team in providing timely, accurate and orderly financial communications to our shareholders.” Jaime Rovelo, Chief Financial Officer, stated “Marcum & Kliegman offers us global resources, four offices and 400 professionals, and the experience of a larger firm.” Marcum & Kliegman has developed a leading reputation among SEC-reporting companies throughout the U.S. About Marcum Kliegman, LLC In addition to its core accounting, audit and tax services, Marcum & Kliegman offers a multitude of comprehensive services including SEC compliance, information technology solutions, trust and estate planning and administration, financial and investment advisement, network security, back office support, personal financial management, litigation support and forensic accounting.
